Citation Nr: 0308260	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-10 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for malnutrition.

3.  Entitlement to service connection for a fracture as 
residuals of inhumane treatment.

4.  Entitlement to service connection for an ulcer.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis (PTB).  




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran rendered honorable service with the Philippine 
Commonwealth Army from February 13, 1942, to April 20, 1942, 
and from May 15, 1946, to June 1, 1946.  He was a prisoner of 
war from April 9, 1942, to April 20, 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating determination 
of the Manila Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  Hear disease was not manifest during service or within 1 
year of separation.  Any current heart disease is not of 
service origin.

2.  Malnutrition is not currently present and is not of 
service origin.  

3.  An ulcer is not currently present and is not of service 
origin.  

4.  Residuals of a fracture are not of service origin.  

5.  Service connection for PTB was denied in a December 1985 
Board decision.  

6.  Evidence submitted since the December 1985 decision does 
not bear directly or substantially upon the issue at hand and 
is duplicative or cumulative in nature.




CONCLUSIONS OF LAW

1.  Heart disease and ulcer disease were not incurred in or 
aggravated by service nor may they be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Malnutrition and residuals of a right fracture were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).

3.  The December 1985 Board decision denying service 
connection for PTB is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the October 2000 and May 
2002 rating determinations and the May 2002 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim.  Furthermore, in a May 2001 letter, 
the RO informed the veteran of the VCAA.  It specifically 
notified the veteran of VA's duty to notify him about his 
claim, VA's duty to assist him in obtaining evidence about 
his claim, what the evidence had to show to establish 
entitlement, what information was still needed from the 
veteran, when and where information needed to be sent, what 
had been done with his claim, and where to contact VA if he 
had any questions.  A report of contact reflects that the 
veteran was informed of what evidence was needed.  He replied 
that he had no more evidence to submit.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of the appeal.  VA 
has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

At the outset, the Board notes that the veteran has indicated 
that his claim for VA benefits should be adjudicated as 
though he was a former POW as defined by 38 C.F.R. § 3.309; 
38 U.S.C.A. § 1112(b).  This statutory provision requires 
evidence not only that he was interned as POW, but also that 
the period of internment be for not less than thirty days.  
See also 38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y) (2002). 
The Public Laws to which the veteran links his claim 
essentially enumerate a number of diseases for which service 
connection may be granted based upon one's status as a former 
POW.  Former POW Benefits Act of 1981, Pub. L. No. 97-37 
(1981), Pub. L. No. 100-322 (1988).  The AOJ address the 
veteran's POW status, including length of such status in a 
1996 administrative decision.  He was informed to the 
decision in November 1996.  In 1998 a purported notice of 
disagreement was received.  The RO rejected the NOD as not 
timely filed.  Therefore, the veteran's POW status 
determination is final. 

With regard to Philippine service, service department 
certifications document forms of service. 38 C.F.R. §§ 3.8, 
3.9 (2002). The Court has held that a service department 
determination as to an individual's service shall be binding 
on the VA unless a reasonable basis exists for questioning 
it.  Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. 
Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  Regulations also provide that the VA shall 
accept the findings of the appropriate service department 
that a person was a prisoner of war during a period of war 
unless a reasonable basis exists for questioning it.  
38 C.F.R. § 3.1(y).

In April 1985, the United States Army Reserve Components 
Personnel and Administration Center  (Center) certified that 
the veteran had the following USAFFE service.  Beleaguered 
2/13/42 to 4/8/42; no casualty status 4/9/42 to 5/14/45; 
status under MPA terminated 5/14/45; and Regular PA service 
5/15/45 to 6/1/46.  The Center also certified that the 
veteran had no missing status, no POW status and no 
recognized guerilla service.  It further noted that the 
veteran's name was not listed on POW microfiche.  

On the veteran's March 1946 Affidavit For Philippine Army 
Personnel, PA AGO Form 23, the following actions were 
reported:  April 9, 1942, to April 19, 1942, Surrendered POW 
Little Bagaio, Bataan; April 20, 1942, to April 27, 1942, 
escaped and en route to home; arrived home in Lumban, Luguna 
April 28, 1982.  In the remarks section the veteran indicated 
that while at Little Bagaio as a POW he managed to escape by 
disguising as a civilian and started for home. 

In an August 1996 statement in support of claim, the veteran 
indicated that he was a POW from January 1, 1943, to October 
10, 1944, at Sta, Cruz Elementary School.  In a July 1996 
affidavit, received with the veteran's August 1996 statement 
in support of claim, U. J., a comrade of the veteran, 
indicated that he and the veteran were taken as POWs on 
January 2, 1943, and brought to Sta. Cruz Elementary School.  
In April 1999, the veteran submitted two additional 
affidavits that the veteran was taken captive in January 1943 
and imprisoned at the Sta. Cruz Elementary School.  

The veteran's assertions that he was imprisoned at Sta. Cruz 
Elementary School are not supported in either the findings 
made by the Center or by the events listed in the veteran's 
March 1946 Philippine Army Personnel Affidavit, which he 
personally signed indicating that the information listed was 
true to the best of his knowledge.  

Giving the benefit of the doubt to the veteran, the available 
service records, including the Philippine Army Personnel 
Affidavit which was filled out and sworn to by the veteran, 
do not demonstrate that the veteran was a POW for more than 
11 days.  As the record does not demonstrate that he was a 
POW for a period in excess of 30 days, the veteran has not 
met the eligibility requirements for entitlement to benefits 
as a former POW under Public Laws 97-37 and 100-322.  Hence, 
the veteran does not receive the benefits of the POW 
presumptive provisions.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

In addition to the above, the pertinent laws and regulations 
provide that peptic ulcer disease, cardiovascular disease, 
and PTB will be presumed to have been incurred in service if 
manifested to a compensable degree within the presumptive 
time period.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

A review of the veteran's service records reveals that at the 
time of a May 1945 examination, the veteran reported having 
no abnormalities.  Normal findings were reported for the 
musculoskelatal system, the abdomen and viscera, the 
cardiovascular system, the lungs, and the nervous system.  
There were also no defects noted at the time of the 
examination.  In his March 1946 Affidavit for Philippine Army 
Personnel, the veteran indicated that he had had no wounds or 
illnesses from December 1941 to the time of his filling out 
the affidavit.  

In a July 1985 letter, V. M., M.D., indicated that the 
veteran had been a patient of his since October 1944.  He 
stated that the veteran would occasionally come to his 
office.  Along with his letter, Dr. M. forwarded copies of 
treatment records of the veteran.  The treatment records 
noted that the veteran was reported to have PTB in July 1945 
and thereafter.  In July 1949, it was noted that x-rays had 
revealed moderately advanced PTB.  PTB was again noted in 
December 1949, July 1950, and December 1950.  

The treatment records also reveal that the veteran was first 
seen in October 1944 with complaints of chills, fever, and 
vomiting.  It was noted at that time that the illness began 
following the veteran's imprisonment.  

In April 2000, the veteran was afforded several VA 
examinations.  At the time of a VA general examination, the 
veteran reported that he had been hit in the face and chest 
with a piece of wood while a POW.  The veteran stated that 
there no wounds incurred but that there were contusions.  He 
had no present complaints.  The veteran also reported no 
history of being treated for heart disease.  He stated that 
he had complaints of chest pain since last year which were 
accompanied by difficulty in breathing and shortness of 
breath.  Following examination, a diagnosis of 
arteriosclerotic heart disease was rendered.  

At the time of an VA infectious, immune, and nutritional 
disabilities examination, the veteran reported that while a 
POW he lost weight and had a "bone and skin" appearance.  
He noted that he recovered his usual weight six months after 
release and that he was able to maintain his weight for 
several years until he started to lose weight in recent years 
due to aging.  The examiner indicated that there was no 
evidence of malnutrition, avitaminosis, beriberi, pellagra, 
or other nutritional deficiency.  

At the time of a stomach, duodenal, and peritoneal adhesion 
examination, the veteran reported that he had had dysentery 
with loose bowel movements occurring two to three times per 
day.  He noted no current symptoms.  He also reported no 
history of being diagnosed or treated for peptic ulcer 
disease.  The examiner indicated that there was no evidence 
of peptic ulcer disease, irritable bowel syndrome, dysentery, 
or helminthiasis.  

In a statement received in July 2001, A. L., M.D., indicated 
that he had first consulted the veteran in May 1942.  At that 
time, the veteran had complaints of localized and temporary 
pain behind the sternum during exercise of bodily movements.  
He was also noted to have pain and tenderness when taking 
food with either nausea and vomiting four hours after eating 
or agonizing pain on taking food lasting for two hours. The 
pain was in the epigastric area.  The veteran was noted to 
have lost weight, become pale, weak, and sleepless, and to 
have lost his appetite.  Diagnoses of gastric ulcer with 
malnutrition and ischemic heart disease were rendered.

Dr. L. also indicated that he had seen the veteran in 
November 1944.  He noted that the veteran reported that he 
was a POW from January to October 1944.  The veteran stated 
that he worked 10 hours per day without any cover of upper 
body, deficient food, a worsened gastric ulcer, and 
apprehensiveness with loss of appetite and sleep.  The 
coughing was dry at first but then had a sputum streak with 
blood.  The veteran denied haemoptitis, pain, or dyspnea.  
Laboratory tests ordered included a chest x-ray, sputum 
examination, sedimentation rate, and total and differential 
blood count.  A diagnosis of PTB was made at that time.  

In July 2001, the veteran forwarded a statement from L. R., 
M.D.  Dr. L. indicated that he had seen the veteran in 
January 1999.  X-ray and sputum results revealed the presence 
of moderately advanced PTB.  


Ischemic Heart Disease

Service connection is not warranted for ischemic heart 
disease.  The service medical records are devoid of any 
complaints or findings of heart disease or heart disorder.  
At the time of the veteran's May 1945 service examination, 
normal findings were reported for the cardiovascular system.  
The veteran's blood pressure was 132/82.  Moreover, on his 
March 1946 Philippine affidavit, the veteran indicated that 
he had had no diseases or illnesses since December 1941.  
Treatment records received from Dr. M. also made no reference 
to a heart disease or heart problems.  

While the Board notes that the summary of treatment report 
received from Dr. L. in July 2001 contained a diagnosis of 
ischemic heart disease made during a May 1942 visit, this 
report was based upon the memory of events occurring more 
than 48 years earlier as opposed to actual treatment records.  
Furthermore, the normal findings made at the time of the May 
1945 examination and the denial of any reports of illness by 
the veteran in his May 1946 affidavit are given more 
probative weight as a result of their having been prepared 
during the critical time period as compared to recollections 
of events which happened 49 years earlier.  

Although the Board notes that the veteran was diagnosed as 
having ASHD at the time of his April 2000 VA examination, 
this diagnosis occurred many years after service.  Moreover, 
the examiner did not provide a link between the veteran's 
period of service and the currently diagnosed ASHD.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current heart disease is not 
related to the veteran's period of service.  Therefore, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Malnutrition

Service connection for malnutrition is not warranted.  The 
service medical records are devoid of any complaints or 
findings of malnutrition.  At the time of the veteran's May 
1945 service examination, there were no abnormalities found 
and normal findings were reported for all systems.  Moreover, 
on his March 1946 Philippine affidavit, the veteran indicated 
that he had had no diseases or illnesses since December 1941.  
Treatment records received from Dr. M. also made no reference 
to malnutrition.  

While the Board notes that the summary of treatment report 
received from Dr. L. in July 2001 contained a diagnosis of 
malnutrition during a May 1942 visit, this report was based 
upon the memory of events occurring more than 49 years 
earlier as opposed to actual treatment records.  Furthermore, 
the normal findings made at the time of the May 1945 
examination and the denial of any reports of illness by the 
veteran in his March 1946 affidavit are given more probative 
weight as a result of their having been prepared during the 
critical time period in question as compared to recollections 
of events which happened 49 years earlier.  Moreover, at the 
time of the veteran's April 2000 VA examination, the examiner 
specifically found that there was no evidence of malnutrition 
or other nutritional deficiency.  The Board finds that the 
in-service findings and the recent VA examination are far 
more probative than the statement of Dr. L.  The Board finds 
that the statement of Dr. L is unsupported and unpersuasive.  

The evidence shows that the veteran does not currently have 
malnutrition.  Moreover, there have been no findings of 
malnutrition attributable to the veteran's period of service.  
Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


Residuals of a Fracture

Service connection for residuals of a fracture is not 
warranted.  The service medical records are devoid of any 
complaints or findings of fracture residuals.  At the time of 
the veteran's May 1945 service examination, normal findings 
were reported for the musculoskeletal system.  Moreover, on 
his March 1946 Philippine affidavit, the veteran indicated 
that he had had no diseases or illnesses since December 1941.  
Treatment records received from Dr. M. also made no reference 
to a fracture.  

There was also no notation of fracture residuals received in 
the summary report from Dr. L.  Furthermore, while the 
veteran reported having been hit with a piece of wood in the 
chest and face during his period of incarceration at the time 
of his April 2000 VA examination, he reported incurring no 
wounds.  He also stated that he had no complaints at the time 
of the examination.  The examiner also found no evidence of 
post-traumatic arthritis. 

The evidence shows that the veteran does not currently have 
fracture residuals.  Moreover, there have been no findings of 
fracture residuals attributable to the veteran's period of 
service.  Therefore, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

Ulcer

Service connection for ulcer disease is not warranted.  The 
service medical records are devoid of any complaints or 
findings of ulcer disease.  At the time of the veteran's May 
1945 service examination, normal findings were reported for 
the abdomen and viscera.  Moreover, on his March 1946 
Philippine affidavit, the veteran indicated that he had had 
no diseases or illnesses since December 1941.  Treatment 
records received from Dr. M. also made no reference to ulcer 
disease.  

While the Board notes that the summary of treatment report 
received from Dr. L. in July 2001 contained a diagnosis of a 
gastric ulcer during a May 1942 visit, this report was based 
upon the memory of events occurring more than 49 years 
earlier as opposed to actual treatment records.  Furthermore, 
the normal findings made at the time of the May 1945 
examination and the denial of any reports of illness by the 
veteran in his May 1946 affidavit are given more probative 
weight as a result of their having been prepared during the 
critical time period in question as compared to recollections 
of events which happened 49 years earlier.  Moreover, at the 
time of the veteran's April 2000 VA examination, the examiner 
specifically found that there was no evidence of peptic ulcer 
disease, irritable bowel syndrome, dysentery, or 
helminthiasis.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that the veteran does not currently have 
peptic ulcer disease, irritable bowel syndrome, dysentery, or 
helminthiasis.  Moreover, there have been no findings of 
ulcer disease attributable to the veteran's period of 
service.  Therefore, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.




New and Material

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for PTB, 
the Board notes that new regulations have recently been 
placed into effect with respect to determinations as to 
whether new and material evidence has been submitted to 
reopen a claim for service connection.  These regulations 
apply to claims filed subsequent to August 29, 2001.  As this 
claim was received prior to this time, it is governed by the 
laws and regulations addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In December 1985, the Board denied entitlement to service 
connection for PTB.  Evidence before the Board included the 
veteran's service medical records, the July 1985 letter and 
copies of medical records from Dr. M, and the results of a 
chest x-ray allegedly taken in June 1949 showing PTB.  In 
denying service connection for PTB, the Board noted that 
service connection was warranted for this disorder if shown, 
through proper diagnostic testing methods, in service or to a 
compensable degree within the three year period following 
service.  The Board observed that the May 1945 physical 
examination noted no lung abnormalities.  

The Board further noted that the veteran had submitted a 
chest x-ray film for interpretation.  The x-ray film noted a 
date of June 20, 1949.  Interpretation of this x-ray by VA 
revealed pulmonary infiltrations of both lungs, with possible 
underlying tuberculosis process.  The Board noted that the x-
ray film had been altered so that a verification of the date 
could not be made.  The Board also observed that the x-ray 
had been taken more than three years following the veteran's 
separation from service.  The Board concluded that the 
evidence did not establish entitlement to service connection 
for PTB with emphysema.  

Evidence received subsequent to the denial includes a January 
1999 letter from Dr. R. indicating that the veteran was under 
the National Tuberculosis Program starting January 12, 1999.  
Dr. R. provided the chest x-ray, dated January 11, 1999, 
which qualified the veteran for the program.  

Also of record are the results of the April 2000 VA 
examination, including chest x-rays, which found the veteran 
to have bilateral upper lobar infiltrates, fibrotic, with 
partial contraction and diffuse and compensatory pulmonary 
emphysema.  

Also added to the record, as previously noted, is the letter 
received from Dr. L. in July 2001, which indicated that he 
had seen the veteran in November 1944.  Dr. L. stated that 
laboratory tests ordered included a chest x-ray, sputum 
examination, sedimentation rate, and total and differential 
blood count.  He indicated that a diagnosis of PTB was made 
at that time.

New and material evidence has not been submitted to reopen 
the claim of service connection for PTB.  The January 1999 
letter from Dr. R. and the results of the April 2000 
examination are essentially cumulative of information known 
at the time of the previous denial in that the veteran was 
noted to have PTB at that time.  Moreover, neither the 
January 1999 letter nor the results of the April 2000 VA 
examination link the veteran's current PTB to his period of 
service.  

While the July 2001 letter from Dr. L. indicated that he had 
diagnosed the veteran with PTB in November 1944 and that the 
diagnosis was based upon a chest x-ray, sputum examination, 
sedimentation rate, and total and differential blood count, 
the actual treatment records are not available for review.  

A diagnosis of active PTB by private physicians on the basis 
of their examination, observation or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment. 38 C.F.R. § 3.374(c).  None of 
these records are available for review.  This evidence cannot 
provide the required link to the veteran's period of service 
or the presumptive period following service.  

In sum, there has been no evidence submitted since the prior 
final Board decision that is new and material to warrant the 
reopening of the claim of entitlement to PTB.


ORDER

Service connection for ischemic heart disease is denied.  
Service connection for malnutrition is denied.  Service 
connection for a fracture as residuals of inhumane treatment 
is denied.  Service connection for an ulcer is denied.  The 
petition to reopen a claim for service connection for PTB is 
denied.

		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

